          Case 2:19-cr-00283-PD Document 20 Filed 01/02/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                             :
                                                     :
                                                     :
               V.                                    :       CRIMINAL NUMBER 19-283-1
                                                     :
                                                     :
MILTON MATEO GARCIA-VASQUEZ                          :


                     DEFENDANT’S SENTENCING MEMORANDUM

       Milton Mateo Garcia-Vasquez submits this sentencing memorandum and respectfully

requests this Court impose a sentence of 21 months. With a recommended sentencing guideline

range of 21 to 24 months, and a statutory maximum of 24 months, a sentence at the lowest end of

this range is appropriate considering that Mr. Garcia-Vasquez waived his rights to a jury trial and

pleaded guilty, saving this Court and the government resources. Sentencing him above 21

months will result in a sentence greater than necessary to achieve the goals pursuant to United

States v. Booker, 543 U.S. 220 (2005) and 18 U.S.C. § 3553(a) and will flout the policy

consideration of USSG § 3E1.1. As such, a sentence of 21 months is appropriate.

       Mr. Garcia-Vasquez, a Honduran national, first entered the United States in 2013 seeking

work to support his family. He was detected by United States Customs and Border Patrol

(USCBP) seven days later and was removed shortly thereafter. Presentence Report (“PSR”) ¶ 8.

He subsequently returned and came to Philadelphia where he found employment in the restaurant

industry. PSR ¶¶ 52, 53. On June 24, 2014, Mr. Garcia-Vasquez was arrested and later pleaded

nolo contendere to rape and related charges. On March 7, 2016, he was sentenced to 22 to 44

years’ incarceration by the Honorable Diana L. Anhalt of the Philadelphia Court of Common
           Case 2:19-cr-00283-PD Document 20 Filed 01/02/20 Page 2 of 5



Pleas. Mr. Garcia-Vasquez is currently serving that sentence at SCI Rockview. In the time he

has been there, he has not received a single write-up or disciplinary infraction. He is taking

English classes and works in the kitchen. Mr. Garcia-Vasquez will reach his minimum release

date in 2036 and his maximum release date in 2058.

       It is anticipated that the government will seek the statutory maximum sentence of 24

months considering the very serious nature of Mr. Garcia-Vasquez’s rape conviction. The

defense acknowledges that this offense was indeed serious and would cause anyone to pause

when considering the 18 U.S.C. § 3553(a) factors, most notably the need to protect the public

from further crimes of the defendant. However, Mr. Garcia-Vasquez will be immediately

deported to Honduras after serving these sentences. He knows and understands he is barred from

ever entering the United States again. Should he even attempt to reenter, he will face further

prosecution under 8 U.S.C. § 1326(b)(2), as well as any potential sentence for a parole violation

(should he be paroled before his maximum 44 year sentence). A prosecution for illegal reentry

in the future will result in a much greater sentence than he faces before this Court, as the

statutory maximum will be 20 and the sentencing guidelines will be 51 to 63 months. 1 As such,

any sentence imposed by this Court, including one of 21 months, will both protect the public

from further crimes of the defendant, as well as deter Mr. Garcia-Vasquez from ever reentering

the United States in the future.

       Furthermore, a sentence of 24 months will undermine the policy considerations behind

USSG 3E1.1 as Mr. Garcia-Vasquez will not receive any consideration for pleading guilty and


1
  Under 2L2.1, the base offense level is 8. Four levels will be added for the instant conviction
under USSG 2L2.1(b)(1)(A), and ten levels will be added under USSG 2L1.2(b)(3)(A), for a
total offense level of 22. Additionally, his criminal history category will be increased from II to
III, for a recommended sentencing guideline of 51 to 63 months.
                                                  2
           Case 2:19-cr-00283-PD Document 20 Filed 01/02/20 Page 3 of 5



waiving all constitutional rights to a trial. Section 3E1.1 of the Federal Sentencing Guidelines

allows for a two or three offense level reduction for defendants that “accept responsibility” for

their crimes. For most defendants, this grants a two to three point reduction in their offense

gravity score, effectively reducing their guideline range by an average of about 20%. The

justifications for, and benefits of, USSG § 3E1.1 are essential to a well-functioning justice

system. They include “ensuring efficient and certain punishment, and avoiding potentially

lengthy, costly, and emotionally challenging trials.” Ellen M. Bryant, Section 3E1.1 of the

Federal Sentencing Guidelines: Bargaining with the Guilty, 44 Cath. U. L. Rev. 1269, 1273–74

(1995). Furthermore, “[s]ome judges believe that a defendant who acknowledges his guilt and

accepts responsibility for his actions is less likely to commit future offenses. Judges also

acknowledge an interest in rewarding defendants for reducing the burden on the court system.”

Id. The legislative intention of USSG § 3E1.1 is clear: it provides strong incentive for

individuals to save the government and court the time, money, and resources spent on trials.

        However, in this case, the statutory maximum is 24 months. Without this statutory

maximum, the sentencing guideline range would be 21 to 27 months. See PSR ¶ 59. With the

statutory maximum being the middle of this range, a sentence at the bottom of the guideline

range is warranted to account for Mr. Garcia-Vasquez’s waiver of all of his constitutional rights

afforded at a jury trial. As outlined in the Government’s Change of Plea Memorandum, had Mr.

Garcia-Vasquez exercised his constitutional rights to a jury trial, the government would have had

to call multiple witnesses including officials from the Bureau of Immigration and Customs

Enforcement, deportation agents, individuals to authenticate records, and a fingerprint expert.

Mr. Garcia-Vasquez waived his constitutional rights to a jury trial, as well as any rights to appeal

from that jury trial, saving the government and this Court extensive resources. As such, a
                                                 3
            Case 2:19-cr-00283-PD Document 20 Filed 01/02/20 Page 4 of 5



sentence above 21 months would account for this waiver of rights and the legislative intent

behind USSG § 3E1.1.

          Furthermore, there are no medical or educational considerations for this Court when

fashioning an appropriate sentence. It is highly unlikely that Mr. Garcia-Vasquez would be afforded

vocational or educational opportunities due to his status as a deportable alien. The presence of an

immigration detainer will limit access to programs available to similarly-situated United States citizens,

including literary and English as a Second Language programs, as similarly-situated United States

citizens. 28 C.F.R. § 544.51(b) (“Generally, inmates under orders of deportation, exclusion, or removal

may participate in an institution’s occupational education program if Bureau resources permit after

meeting the needs of other eligible inmates”); 28 C.F.R. § 544.41(a)(3). In essence, Mr. Garcia-Vasquez

will only be permitted to participate in educational and occupational programs after all eligible United

States citizen inmates are enrolled – an unlikely scenario considering budgetary restraints.

        For all the reasons cited herein, as well as any which become apparent to the Court at the

sentencing hearing, Mr. Garcia-Vasquez respectfully requests this Court impose a sentence of 21

months.

                                                          Respectfully submitted,



                                                          /s/ Nancy MacEoin
                                                          NANCY MacEOIN
                                                          Assistant Federal Defender




                                                     4
          Case 2:19-cr-00283-PD Document 20 Filed 01/02/20 Page 5 of 5



                                CERTIFICATE OF SERVICE



       I, Nancy MacEoin, Assistant Federal Defender, Federal Community Defender Office for

the Eastern District of Pennsylvania, hereby certify that I have served a copy of the Defendant’s

Sentencing Memorandum, by electronic notification or hand delivery to her office, upon Mary E.

Crawley, Assistant United States Attorney, office located at 615 Chestnut Street, Suite 1250,

Philadelphia, Pennsylvania 19106.




                                                     /s/ Nancy MacEoin
                                                     NANCY MacEOIN
                                                     Assistant Federal Defender



DATE: January 2, 2020
